 1                                                      Honorable Benjamin H. Settle

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT TACOMA

 9   BNSF RAILWAY COMPANY,
                                                             No.: 3:18-cv-5926-BHS
10                                     Plaintiff,
                                                             STATUS REPORT REGARDING
11          v.                                               PLAINTIFF BNSF RAILWAY
                                                             COMPANY’S MOTION FOR A
12   CLARK COUNTY, WASHINGTON;                               PRELIMINARY INJUNCTION
     MITCH NICKOLDS, in his official capacity
13   as Director of Community Development of                 Note on Motion Calendar:
     Clark County; KEVIN A. PRIDEMORE, in                    December 19, 2018
14   his official capacity as Code Enforcement
     Coordinator of Clark County; and
15   RICHARD DAVIAU, in his official
     capacity as County Planner of Clark County,
16
                                    Defendants.
17

18
            Plaintiff BNSF Railway Company (“BNSF”) hereby files this status report to update the
19
     Court and the parties on changed circumstances since the filing of BNSF’s pending motion for a
20

21   preliminary injunction, see Dkt. # 8, currently scheduled for hearing on December 19, 2018, see

22   Dkt. # 16.

23          The railroad track construction project at issue in this case is scheduled to be substantially
24
     completed on December 17, 2018. See Declaration of Donald R. Omsberg filed herewith, at ¶ 6.
25
     Barring unanticipated events (such as severe weather), BNSF intends to put the new track “in-
26



                                                                              K&L GATES LLP
     BNSF’S STATUS REPORT                           1                   925 FOURTH AVENUE, SUITE 2900
                                                                            SEATTLE, WA 98104-1158
     Case No. 3:18-cv-5926-BHS                                             TELEPHONE: +1 206 623 7580
                                                                           FACSIMILE: +1 206 623 7022
 1   service” on that date, meaning that the new track will be open and available to receive normal

 2   train traffic. See id. BNSF expects to perform some additional work following the completion
 3
     of the Construction Project on December 17, 2018. For example, BNSF plans to remove the old
 4
     turnout from the area in segment one of the Construction Project, perform cleanup work in that
 5
     area, and reseed disturbed areas in compliance with federal permits. See id. at ¶ 7.
 6
            Counsel for BNSF contacted counsel for the defendants and proposed intervenor-
 7

 8   defendants on December 12, 2018, to advise them of the planned in-service date and to

 9   determine whether this new development obviated the need for BNSF’s pending preliminary
10   injunction motion (and might allow the parties to present their legal dispute to the Court on
11
     motions for summary judgment).        See Supplemental Declaration of James M. Lynch filed
12
     herewith, at ¶ 2. Responses received from defendant Clark County and proposed intervenor-
13
     defendant Columbia River Gorge Commission indicated to BNSF that the threat of enforcement
14

15   action remains extant during the pendency of this litigation. See id., Ex. A. In particular, those

16   responses indicated that the County or Commission may seek abatement against the new track

17   (e.g., a proceeding to force BNSF to remove the new track), or other remedies. Because the
18   threat remains of imminent enforcement action that BNSF contends is unlawful, BNSF intends to
19
     proceed with its motion for a preliminary injunction as scheduled.
20
                                                   Respectfully submitted,
21

22

23

24

25

26



                                                                             K&L GATES LLP
     BNSF’S STATUS REPORT                          2                   925 FOURTH AVENUE, SUITE 2900
                                                                           SEATTLE, WA 98104-1158
     Case No. 3:18-cv-5926-BHS                                            TELEPHONE: +1 206 623 7580
                                                                          FACSIMILE: +1 206 623 7022
 1                               K&L GATES LLP
                                 By        /s/ James M. Lynch
 2                                  James M. Lynch, WSBA #29492
                                 By        /s/ J. Timothy Hobbs
 3                                  J. Timothy Hobbs, WSBA #42665
                                    K&L Gates LLP
 4                                  925 Fourth Avenue, Suite 2900
                                    Seattle, WA 98104
 5                                  Telephone: (206) 623-7580
                                    Fax: (206) 623-7022
 6                                  Jim.Lynch@klgates.com
                                    Tim.Hobbs@klgates.com
 7
                                 By          /s/ Barry Hartman
 8                                    Barry Hartman (pro hac vice)
                                      K&L Gates LLP
 9                                    1601 K Street, NW
                                      Washington, DC 20006-1600
10                                    Telephone: (202) 778-9000
                                      Fax: (202) 778.9100
11                                    Barry.Hartman@klgates.com
12                               MUNGER, TOLLES & OLSON LLP
                                 By        /s/ Benjamin J. Horwich
13                                  Benjamin J. Horwich (pro hac vice)
                                 By        /s/ Allison M. Day
14                                  Allison M. Day (pro hac vice pending)
                                 By        /s/ Andre W. Brewster III
15                                  Andre W. Brewster III (pro hac vice)
                                    Munger, Tolles & Olson LLP
16                                  560 Mission Street, Twenty-Seventh Floor
                                    San Francisco, CA 94105
17                                  Telephone: (415) 512-4000
                                    Fax: (415) 512-4000
18                                  Ben.Horwich@mto.com
                                    Allison.Day@mto.com
19                                  Andy.Brewster@mto.com

20                               By          /s/ Ginger D. Anders
                                      Ginger D. Anders (pro hac vice)
21                                    Munger, Tolles & Olson LLP
                                      1155 F Street NW, Seventh Floor
22                                    Washington, DC 20004
                                      Telephone: (202) 220-1100
23                                    Fax: (202) 220-2300
                                      Ginger.Anders@mto.com
24
                                 Attorneys for Plaintiff BNSF Railway Co.
25

26



                                                           K&L GATES LLP
     BNSF’S STATUS REPORT        3                   925 FOURTH AVENUE, SUITE 2900
                                                         SEATTLE, WA 98104-1158
     Case No. 3:18-cv-5926-BHS                          TELEPHONE: +1 206 623 7580
                                                        FACSIMILE: +1 206 623 7022
